DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 6 of U.S. Patent No. 10,986,672. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 3 of the current application are anticipated by the reference claims 4, 5 and 6 of the patent No. 10,986,672 as shown in the following comparisons. 
 	
Current Application
Patent No. 10,986,672
Claim 1. An apparatus for a user equipment (UE), the apparatus comprising: 
 	at least one processor; and 
 	at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: 
 	receiving multiple downlink signals from a network, wherein each of the multiple downlink signals includes synchronization information: 
 	determining at least one of the multiple downlink signals based on a criteria related to signal strength, wherein the at least one of the multiple downlink signals is associated with available transmission occasions related to time domain for transmitting a random access preamble; 
 	selecting a transmission occasion among the available transmission occasions, wherein the selected transmission occasion is randomly selected among the available transmission occasions; and 
 	transmitting the random access preamble to the network on the selected transmission occasion. 

Claim 4. A user equipment (UE) performing random access to a network, the UE comprising: 
    a processor connected to multiple antenna units for handling beams, wherein the processor is configured to:
   




     receive multiple downlink signals from the network, wherein each of the multiple downlink signals includes synchronization information;
 
     determine at least one of the multiple downlink signals based on a criteria related to signal strength, the at least one of the multiple downlink signals being associated with avaiable transmission occasions related to time domain for transmitting a random access preamble; 

     select a transmission occasion among the available transmission occasions, wherein the selected transmission occasion is randomly selected among the available transmission occasions; and 
     transmit the random access preamble to the network on the selected transmission occasion.
Claim 2. The apparatus of claim 1, wherein one of the multiple downlink signals is associated with multiple transmission occasions.  
Claim 5. The UE of claim 4, wherein one of the multiple downlink signals is associated with multiple transmission occasions
Claim 3. The apparatus of claim 1, wherein the at least one of the multiple downlink signals includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS).  
Claim 6. The UE of claim 4, wherein the at least one of the multiple downlink signals includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS).


 	Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No. US 2017/0026962) and further in view of Shimezawa et al. (Patent No. US 10,763,936).
 	Regarding claim 1. Liu teaches an apparatus for a user equipment (UE) (Liu, the Abstract), the apparatus comprising: 
 	at least one processor; and 
 	at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: 
 	receiving multiple downlink signals from a network, wherein each of the multiple downlink signals (Liu, Figure 6, pp [59]-[61]); 
 	determining at least one of the multiple downlink signals based on a criteria related to signal strength, wherein the at least one of the multiple downlink signals is associated with available transmission occasions related to time domain for transmitting a random access preamble (Liu, pp [31]-[33], [41]-[42], Figure 6, pp [59]-[61]);  
 	selecting a transmission occasion among the available transmission occasions, wherein the selected transmission occasion is randomly selected among the available transmission occasions (Liu, Figure 6, pp [59]-[61]); and 
 	transmitting the random access preamble to the network on the selected transmission occasion (Liu, Figure 6, pp [59]-[61]).
	Liu does not teach “synchronization information”. 
	Shimezawa teaches “synchronization information” (Shimezawa, Col. 9 Lines 40-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Liu by incorporating teachings of Shimezawa, system and method for providing communications between a terminal device and a base station wherein different types of signals are configured for efficiently and effectively transmitted and received between the terminal device and the base station including reference signals, discovery signals, synchronization signals, CSI reference signals, etc., that provides the improvement in transmission efficiency for the communication system of the base station and the terminal device and improvement for the overall system performance in term of resources and bandwidth usage efficiency.  
 	Regarding claim 5. Liu teaches a non-transitory computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations for a user equipment (UE) (Liu, the Abstract), the operations comprising: 
 	receiving multiple downlink signals from a network, wherein each of the multiple downlink signals (Liu, Figure 6, pp [59]-[61]); 
 	determining at least one of the multiple downlink signals based on a criteria related to signal strength, wherein the at least one of the multiple downlink signals is associated with available transmission occasions related to time domain for transmitting a random access preamble (Liu, pp [31]-[33], [41]-[42], Figure 6, pp [59]-[61]);  
 	selecting a transmission occasion among the available transmission occasions, wherein the selected transmission occasion is randomly selected among the available transmission occasions (Liu, Figure 6, pp [59]-[61]); and 
 	transmitting the random access preamble to the network on the selected transmission occasion (Liu, Figure 6, pp [59]-[61]). 
 	Liu does not teach “synchronization information”. 
	Shimezawa teaches “synchronization information” (Shimezawa, Col. 9 Lines 40-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Liu by incorporating teachings of Shimezawa, system and method for providing communications between a terminal device and a base station wherein different types of signals are configured for efficiently and effectively transmitted and received between the terminal device and the base station including reference signals, discovery signals, synchronization signals, CSI reference signals, etc., that provides the improvement in transmission efficiency for the communication system of the base station and the terminal device and improvement for the overall system performance in term of resources and bandwidth usage efficiency.   
  	Regarding claim 2. Liu, as modified by Shimezawa, teaches the apparatus of claim 1, wherein one of the multiple downlink signals is associated with multiple transmission occasions (Liu, [41]-[42], [59]-[61]).  
 	Regarding claim 3. Liu, as modified by Shimezawa, teaches the apparatus of claim 1, wherein the at least one of the multiple downlink signals includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Shimezawa, Col. 9 Lines 40-60).
 	Regarding claim 4. Liu, as modified by Shimezawa, teaches the apparatus of claim 1, wherein the instruction comprises one or more software codes (Liu, pp [68]-[70]).  
 	Regarding claim 6. Liu, as modified by Shimezawa, teaches the non-transitory computer readable storage medium of claim 5, wherein one of the multiple downlink signals is associated with multiple transmission occasions (Liu, [41]-[42], [59]-[61]).  
 	Regarding claim 7. Liu, as modified by Shimezawa, teaches the non-transitory computer readable storage medium of claim 5, wherein the at least one of the multiple downlink signals includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Shimezawa, Col. 9 Lines 40-60).
 	Regarding claim 8. Liu, as modified by Shimezawa, teaches the non-transitory computer readable storage medium of claim 5, wherein the instruction comprises one or more software codes (Liu, pp [68]-[70]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644